Citation Nr: 0630642	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-01 597	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left hip.  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The veteran served on active duty from March 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran submitted a notice of 
disagreement (NOD) with respect to the ratings assigned for 
his disabilities.  He included medical records which 
referenced his left hip disability and his back disability.  
A December 2003 statement of the case included both issues.  
On his VA form 9, received in January 2005, the veteran 
checked a box to indicate that he was only appealing the 
issues listed on the form.  He did not specifically list any 
issues but he referenced decreased range of motion and 
included a copy of a left hip range of motion assessment from 
a physical therapist.  The Board has included both issues in 
this remand.  However, the veteran should be asked to clarify 
whether he desires to appeal both issues.

The veteran's service medical records (SMRs) reflect that the 
veteran was diagnosed with degenerative disc disease (DDD) of 
the thoracolumbar spine in June 2001 and degenerative joint 
disease (DJD) of the left hip in March 2003.  

In addition, in his January 2005 substantive appeal, the 
veteran stated that his range of motion continues to decline.  
He reported that a Dr. Cohen was available to discuss this 
matter.  No records from Dr. Cohen were associated with the 
claims file.  The RO should attempt to obtain any current 
outstanding treatment records, both VA and private, including 
records from Dr. Cohen.  

The veteran was last afforded a VA examination in December 
2003, almost three years ago.  The veteran has averred that 
his disabilities warrant higher disability ratings because he 
has recently experienced a worsening of his range of motion.  
In order to assess the current severity of the veteran's 
disabilities current VA examinations are therefore necessary. 

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
of the information or evidence needed to 
establish an effective date for the 
claims on appeal should higher ratings be 
awarded, as required by the United States 
Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
asked to clarify which of the issues 
addressed in the statement of the case he 
desires to appeal.  (If he does not 
respond, the RO should proceed to develop 
both issues as set forth below.)

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran that have not been secured 
previously, including records from Dr. 
Cohen.

3.  After completion of the above action, 
the veteran should be afforded a VA 
examination to assess his back disability 
(if this is one of the issues he desires 
to appeal).  The claims file should be 
made available to and reviewed by the 
examiner prior to the examination.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
All clinical findings necessary to apply 
rating criteria used to evaluate diseases 
and injuries of the spine should be made.  
Range of motion studies must be conducted 
and all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, fatigability, 
etc.  Functional losses should be equated 
to additional loss of range of motion.  
If the examiner finds that disc syndrome 
or its residuals seemingly affects 
peripheral nerves, such neurologic 
manifestations should be specifically 
evaluated.  Each nerve seemingly affected 
by disc syndrome should be evaluated 
separately.  The neurologic impairment 
should be described as mild, moderate, 
moderately severe, or severe.

4.  The RO should also schedule a VA 
examination to determine the extent of 
the veteran's left hip disability (if 
this is an issue the veteran desires to 
pursue on appeal).  All necessary tests 
and studies, including range of motion 
studies should be conducted.  The 
examination report must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  

5.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should take corrective action.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue(s) on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

